The Court :
Plaintiff brought an action of ejectment in the Superior Court of San Bernardino County, for the recovery of lands situate in that county, and the case was transferred to the *71Superior Court of Los Angeles County for trial, on the ground that the Hon. H. C. Rolfe, Judge of the first-named Court, was disqualified, he having been attorney for the plaintiff in the action. The change was opposed by the defendants, and they appealed from the order.
It is claimed before us that the defendants had a constitutional right to have the case tried in San Bernardino County, and in support of this position, they rely upon Section 5 of Article vi. of the Constitution, which provides that “ all actions for the recovery of the possession of, quieting the title to, or for the enforcement of liens upon real estate, shall be commenced in the county in which the real estate, or any part thereof affected by such action or actions, is situated.”
The Constitution does not provide that the action must be tried, but simply that it- must be commenced in the county in which the land is situated; and we are of the opinion that Section 997 of the Code of Civil Procedure, which authorizes the change of place of trial when the Judge of a court in which the action is brought is disqualified to try the case, is not obnoxious to any provision found in the Constitution.
The order was properly made, and is therefore affirmed.